Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the human mind and mathematical concepts – mathematical relationships/calculations. 
	Regarding claim 1, the claim recites mental processes – concepts performed in the human mind and mathematical concepts – mathematical relationships.
	A human can ‘periodically receiving velocity data from a workload manager for one or more address spaces’. A human can ‘creating an expected velocity value for each of the one or more address spaces’. A human can ‘comparing a factor of the expected velocity value to a current velocity value from the velocity data; and based on the current velocity value being lower than the factor’. A human can ‘based on the current velocity value being lower than the factor, taking a remedial action indicating an anomaly’. The limitation ‘based on the current velocity value being lower than the factor’ is a mathematical relationship.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘taking a remedial action indicating an anomaly’ is directed to adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘taking a remedial action indicating an anomaly’ do not provide significantly more than the recited judicial exception because the additional elements are merely adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g).

As for the limitations recited in claims 2-7, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 
Regarding claim 8, with the exception of the recitation of the limitation ‘A computer program product for programmatic performance anomaly detection, the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer’, the claim recites mental processes – concepts performed in the human mind and mathematical concepts – mathematical relationships.
A human can ‘periodically receiving velocity data from a workload manager for one or more address spaces’. A human can ‘creating an expected velocity value for each of the one or more address spaces’. A human can ‘comparing a factor of the expected velocity value to a current velocity value from the velocity data; and based on the current velocity value being lower than the factor’. A human can ‘based on the current velocity value being lower than the factor, taking a remedial action indicating an anomaly’. The limitation ‘based on the current velocity value being lower than the factor’ is a mathematical relationship.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘A computer program product for programmatic performance anomaly detection, the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by a processor of a computer’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘taking a remedial action indicating an anomaly’ do not provide significantly more than the recited judicial exception because the additional elements are merely adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g).

As for the limitations recited in claims 9-14, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 15, the claim recites mental processes – concepts performed in the human mind and mathematical concepts – mathematical relationships.
	A human can ‘periodically receiving velocity data from a workload manager for one or more address spaces’. A human can ‘creating an expected velocity value for each of the one or more address spaces’. A human can ‘comparing a factor of the expected velocity value to a current velocity value from the velocity data; and based on the current velocity value being lower than the factor’. A human can ‘based on the current velocity value being lower than the factor, taking a remedial action indicating an anomaly’. The limitation ‘based on the current velocity value being lower than the factor’ is a mathematical relationship.

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional elements ‘taking a remedial action indicating an anomaly’ is directed to adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). 

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘taking a remedial action indicating an anomaly’ do not provide significantly more than the recited judicial exception because the additional elements are merely adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g).

As for the limitations recited in claims 16-20, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the preamble states ‘A computer system’, but there are no limitations denoting system components for a system claim. Only method/process steps are claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6,13,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims disclose the limitation ‘generating an alert to an automated problem reporting system’. The Examiner is unclear of what ‘automated problem reporting system’ is supposed to be. The specification does disclose sending a report in paragraph 0018 and paragraph 0038 discloses ‘An alert is generated that may be input to an automation system for generating problem tickets and IT personnel’. So please clarify. The Examiner would like to point out that there seems to be how the alert is supposed to be handled by IT personnel.

Claim Objections
Claim 8 is objected to because of the following informalities: There are two claim 8’s. Please delete one of them. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosch et al. (USPN 7487506B1).
As per claims 1,8,15, Bosch et al. discloses a method for programmatic performance anomaly detection, comprising: periodically receiving velocity data from a workload manager for one or more address spaces (column 4, lines 45-64 – workload management component consistently collects data about the operating system resources and influences the access of the work to the resources/work units, which is the velocity data and the work unit/units of work are processes which are also known as address spaces); creating an expected velocity value for each of the one or more address spaces (column 6, lines 1-9 – discloses how the goal velocity is calculated, the goal velocity; the unit of work/work units are associated with the service periods as indicated in column 4, lines 41-50); comparing a factor of the expected velocity value to a current velocity value from the velocity data (column 5, lines 20-35 – the factor is the performance index value which is compared against the achieved velocity and goal velocity); and based on the current velocity value being lower than the factor (column 5, lines 28-35 – the PI value being smaller which means the achieved velocity exceeds the goal velocity indicates that the expectation is exceeded which indicates a problem), taking a remedial action indicating an anomaly (column 6, lines 32-35 – reassigning resources is the remedial action when the PI value is smaller than 1).

As per claims 2,9,16, Bosch et al. discloses wherein the velocity data is received in near real time, real time, or in batch (column 4, lines 45-64 – workload management component consistently collects data about the operating system resources and influences the access of the work to the resources/work units, which is the velocity data).

As per claims 7,14, Bosch et al. discloses wherein the factor of the expected velocity and the period of collection of the velocity data are configurable (column 5, lines 28-35 – the PI value is the factor and defined around a value of 1; column 4, lines 45-64 – workload management component consistently collects data about the operating system resources and is defined around a basis of being collected on a consistent time basis).

There is no prior art rejection for claims 3-6,10-13,17-20 because there was no reason to combine to prior art found or there no prior art reference could be found.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113